Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered May 7, 2003, revoking a sentence of probation previously imposed by the same court upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s *413assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Altman, J.P., Goldstein, Schmidt, Cozier and Skelos, JJ., concur.